                                                           Case 2:19-cv-02060-RFB-BNW Document 10 Filed 01/17/20 Page 1 of 2



                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       4   Facsimile: (702) 784-5252
                                                           Email: kdove@swlaw.com
                                                       5
                                                           Attorneys for Defendant KeyBank, N.A.
                                                       6
                                                                                       UNITED STATES DISTRICT COURT
                                                       7
                                                                                                 DISTRICT OF NEVADA
                                                       8

                                                       9   ELIZABETH M. HAVILAND,                             Case No.: 2:19-cv-02060-RFB-BNW

                                                      10                         Plaintiff,
                                                           vs.                                                STIPULATION AND ORDER FOR
                                                      11                                                      EXTENSION OF TIME TO RESPOND
                                                           DYCK-O’NEAL, INC.; and KEYBANK, NA,                TO COMPLAINT
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                 Defendants.                  (SECOND REQUEST)
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14          THIS STIPULATION is entered into by and between Elizabeth M. Haviland (“Plaintiff”)
                               L.L.P.




                                                      15   and Defendant KeyBank, N.A. (“KeyBank”) (collectively, the “Parties”), by and through their

                                                      16   respective undersigned counsel, based on the following:

                                                      17          WHEREAS, on December 2, 2019, Plaintiff filed her Complaint for Damages Pursuant

                                                      18   to the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. [ECF No. 1] (the “Complaint”);

                                                      19          WHEREAS, KeyBank’s deadline to respond to the Complaint is January 21, 2020;

                                                      20          WHEREAS, the Parties have been engaged in settlement discussions that may resolve the

                                                      21   entire dispute between the Parties;

                                                      22          WHEREAS, the Parties have agreed to an extension for KeyBank to respond to the

                                                      23   Complaint.

                                                      24   ///

                                                      25   ///

                                                      26   ///

                                                      27   ///

                                                      28   ///
                                                           Case 2:19-cv-02060-RFB-BNW Document 10 Filed 01/17/20 Page 2 of 2



                                                       1            NOW, THEREFORE, subject to Court approval, the Parties agree that KeyBank shall
                                                       2   have until February 4, 2020 to respond to Plaintiff’s Complaint.
                                                       3            IT IS SO STIPULATED.
                                                       4

                                                       5   Dated: January 17, 2020.                     Dated: January 17, 2020.
                                                       6   HAINES & KRIEGER, LLC                        SNELL & WILMER L.L.P.
                                                       7

                                                       8   By: /s/ David H. Krieger                     By: /s/_Kelly H. Dove
                                                           David H. Krieger, Esq.                           Kelly H. Dove, Esq.
                                                       9   Nevada Bar No. 9086                              Nevada Bar No. 10569
                                                           8985 S. Eastern Ave., Suite 350                  3883 Howard Hughes Parkway, Suite 1100
                                                      10   Las Vegas, NV 89123                              Las Vegas, NV 89169
                                                           Attorneys for Plaintiff                         Attorneys for Defendant KeyBank, N.A.
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                                              ORDER
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14            The Court having considered the foregoing stipulation of the Parties, and good cause
                               L.L.P.




                                                      15   appearing,
                                                      16            IT IS HEREBY ORDERED that KeyBank shall have until February 4, 2020 to respond
                                                      17   to Plaintiff’s Complaint.
                                                      18            DATED: __________________, 2020.
                                                      19                    IT IS SO ORDERED
                                                      20
                                                                            DATED: January 21, 2020 UNITED STATES DISTRICT COURT JUDGE
                                                           4847-2965-2913
                                                      21

                                                      22

                                                      23                    __________________________________________________
                                                      24                    BRENDA WEKSLER
                                                                            UNITED STATES MAGISTRATE JUDGE
                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -2-
